Citation Nr: 1443266	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated in June 2009, which denied service connection for hypertension.

In June 2012, the Veteran testified at a Travel Board hearing. A transcript of the hearing has been associated with the claims file.

This case returns to the Board following a November 2012 Remand.  Specifically, this Remand instructed the RO to schedule the Veteran for a VA examination regarding his claim for entitlement to service connection for hypertension.  This examination was conducted in December 2012.  As such, the Board's November 2012 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Any current hypertension is not related to disease, injury, or event of service origin or to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in December 2008, prior to the initial unfavorable AOJ decision issued in June 2009.  This notice informed the Veteran of the evidence necessary to establish service connection for hypertension, of how VA would assist him in developing that claim, and his and VA's obligations in providing such evidence for consideration.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent an adequate VA examination in December 2012 to determine the likely etiology of his hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file and treatment records, and administered a clinical examination, which allowed for a fully-informed evaluation of the claimed disability.  The examiner also provided opinions with underlying rationales.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted by an accredited representative from Disabled American Veterans at his June 2012 Travel Board hearing

With respect to the Veteran's hypertension, the representative and the Veteran's Law Judge asked questions pertaining to whether the Veteran's disorder was incurred in or due to his active duty service or whether it developed secondary to his PTSD.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the issue on appeal.

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  

To establish a right to compensation for a current disability, a Veteran must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F. 3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed after discharge, or when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hypertension may be granted if it manifests to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show:  (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A claimant must also establish a secondary service connection by demonstrating that his current secondary disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as shown prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  (Additional disability resulting from the aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  If the claimant succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006, (effective October 10, 2006).  The amendment is to provide prospectively as it is more restrictive; it is not for application in the instant claim since the appellant filed his claim prior to the amendment of 38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

Here, the Veteran seeks entitlement to service connection for hypertension.  Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

It is not shown that the Veteran has hypertension directly related to his period of active duty service from December 1967 to December 1969, or that hypertension manifested within the presumptive one-year period following his separation from service.  At the time of his induction examination in October 1967, his blood pressure was measured at 120/78 mmHg.  At the time of his separation examination in October 1969, his blood pressure was measured at 120/60 mmHg.  Significantly, on the Veteran's October 1969 Report of Medical History, his explicitly denied ever experiencing high or low blood pressure.  

A review of the Veteran's post-service treatment records reveals that he was not diagnosed as having hypertension until approximately August 2002.  He has maintained that his hypertension developed due to his service-connected PTSD and other war-related stress.  

In its November 2012 decision, the Board, acknowledging VA's recent recognition that PTSD may promote poor health through a complex interaction between biological and psychological mechanisms, and that the experience of trauma brings about neurochemical changes in the brain that may create a vulnerability to hypertension and atherosclerotic heart disease, remanded the claim in order to provide the Veteran with a VA examination.  

Pursuant to the Board's November 2012 remand instructions, the Veteran was provided with a VA hypertension examination in December 2012, at which time he was diagnosed as having hypertension.  The Veteran also admitted that he had a family history of hypertension, as two of his brothers had been diagnosed with the condition.  However, the VA examiner opined that it was less likely as not that the Veteran's current hypertension was related to, caused by, or aggravated by his period of active duty service, or that it had its onset within one year of his period of active duty service.  Moreover, the examiner opined that his current hypertension was less likely as not related to, caused by, or aggravated by his service-connected PTSD.  In support of these opinions, the examiner noted that there was no evidence of hypertension in the Veteran's service treatment records.  The examiner emphasized that it was not until the 2000s, decades after the Veteran's separation from service in 1969, that his blood pressure readings first met the criteria for hypertension.  Finally, the examiner explained that the patterns of the Veteran's service-connected PTSD symptomatology and his hypertension did not correlate when reviewing the psychiatric notes along with the associated blood pressure readings, in terms of onset, duration, and severity.  Although the examiner acknowledged that psychiatric conditions can cause mild transient elevations in blood pressure readings, he noted that these transient elevations are not the same as the sustained elevations that meet the criteria for essential hypertension.  The examiner explained that the risk factors of essential hypertension are advancing age, genetics/family history, dietary factors, and obesity, all of which the Veteran exhibited.  

As noted above, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, the Veteran has a current diagnosis of hypertension.  Additionally, he is service connected for PTSD.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current hypertension.  To this end, the December 2012 VA examiner opined that the Veteran's current hypertension was less likely as not caused by, aggravated by, or otherwise related to his period of active duty service or his service-connected PTSD; rather, the causes of his hypertension were more likely related to his advancing age, genetics/family history, dietary factors, and obesity.

While the Veteran believes that his hypertension is related to his service-connected PTSD, his opinion establishing the etiology of the hypertension and establishing a medical nexus between the hypertension and a service-connected disorder is not a simple matter capable of lay observation.  Rather, it requires medical knowledge.  The Veteran does not assert such medical knowledge.  As the December 2012 opinion is competent, conclusively stated, and consistent with the record, the Board assigns that the greatest probative weight regarding etiology.  In sum, the persuasive evidence regarding nexus weighs against a relationship between the current clinical documentation of hypertension and the Veteran's period of active duty service or his service-connected PTSD.  As such, service connection for hypertension is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


